(Rev 4/18)
                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF ALASKA
                                 EXHIBIT LIST OF DEFENDANT


Case No.: 3:21-mj-000324-MMS                         Magistrate Judge: MATTHEW M. SCOBLE
Title: U.S.A.
  vs.
       CALIYL BRINKLEY
Dates of Hearing/Trial: JUNE 10, 2021
Deputy Clerk:            CAMILLE WHITE
Official Reporter:       NONE

Attorney for Defendant
GRETCHEN L. STAFT



                                          EXHIBITS
    EX#      ID          ADM                     DESCRIPTION OF EXHIBIT

   DE-1      X                  AFFIDAVIT IN COMPLAINT




                 Case 3:21-mj-00324-MMS Document 13 Filed 06/10/21 Page 1 of 1
